Name: 2013/710/EU: Commission Decision of 2Ã December 2013 amending Decision 2012/757/EU concerning the technical specification for interoperability relating to the Ã¢ operation and traffic managementÃ¢ subsystem of the rail system in the European Union (notified under document C(2013) 8377) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  land transport;  European construction
 Date Published: 2013-12-04

 4.12.2013 EN Official Journal of the European Union L 323/35 COMMISSION DECISION of 2 December 2013 amending Decision 2012/757/EU concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union (notified under document C(2013) 8377) (Text with EEA relevance) (2013/710/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 6(1), second subparagraph, thereof, Whereas: (1) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European Railway Agency (2) requires the European Railway Agency (the Agency) to ensure that the technical specifications for interoperability (the TSIs) are adapted to technical progress, market trends and social requirements, and to propose to the Commission the amendments to the TSIs which it considers necessary. (2) By Decision C(2007) 3371 of 13 July 2007, the Commission gave the Agency a framework mandate to perform certain activities under Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (3) and Directive 2001/16/EC of the European Parliament and of the Council of 19 March 2001 on the interoperability of the trans-European conventional rail system (4). Under the terms of that framework mandate, the Agency was requested to revise the TSI on operation and traffic management. (3) Appendix A of the current TSIs on Operation and Traffic Management refer to version 2 of the European Railway Traffic Management System (ERTMS) operating rules that were developed on the basis of the European Train Control System (ETCS) System Requirements Specifications (SRS) version 2.3.0.d. (4) The current versions of the ERTMS/ETCS specifications are Baseline 2 and Baseline 3. The version of the ERTMS operational principles and rules corresponding to ERTMS/ETCS Baseline 3 is version 3. This needs to be reflected in the TSIs on operation and traffic management. (5) On 5 July 2012, the Agency issued a recommendation (ERA/REC/05-2012/INT-ERTMS) to update the version of the ERTMS operational principles and rules referred to in Commission Decision 2012/757/EU of 14 November 2012 concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union and amending Decision 2007/756/EC (5). (6) Decision 2012/757/EU therefore needs to be amended. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 Appendix A to Annex I to Decision 2012/757/EU (OPE TSI) is replaced by the following: Appendix A ERTMS/ETCS and ERTMS/GSM-R operating rules The operating rules for ERTMS/ETCS and ERTMS/GSM-R are specified in the Technical Document ERTMS operational principles and rules  version 3  published on the ERA website (www.era.europa.eu).. Article 2 This Decision shall apply from 1 January 2014. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 December 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 1. (3) OJ L 235, 17.9.1996, p. 6. (4) OJ L 110, 20.4.2001, p. 1. (5) OJ L 345, 15.12.2012, p. 1.